Title: William Mann to Thomas Jefferson, 12 November 1811
From: Mann, William
To: Jefferson, Thomas


          
            
                  Dear sir 
                   
                     Madison County 
                     12th Novr 1811
            
		   
		   I have in my possession a Spa in Chay at The Suit of Randolphs executiors againest Randolph and others—among the Parties you are named as a defendant and I have other Business to call me another way you I am told are nothing more Than a nominal Party. will you Give me leave to
			 returne It Executed as to yourself. If So be pleased to take the Trouble to Drope me a line I have enclosed you a rough copy of The Spa With much Respt. I Remain your Hbls. servt
            
              Wm Mann
          
          
            P.s. my residence is in Richmond
          
        